Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 10/2/20 are acceptable to the examiner.
Claim Objections
Claim 5 is objected to under 37 C.F.R. 1.75 (a) because of the following informalities:  Claim 5 sets forth  “the plurality of ribs” that are aligned with grooves, however neither claim 5 or claim 1 from which claim 5 depends sets forth a plurality of ribs. It appears that claim 5 should depend on claim 4 and not claim 1 to positively refer back to the claimed ribs. Similarly claim 7 refers to “the hanging assembly” however neither claim 7 or claim 1 in which claim 7 depends sets forth a hanging assembly.  It appears that claim 7 should depend from claim 6 to positively refer back to the hanging assembly.    Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2021/0219047 A1) in view of Kristjansson et al. (US 2021/0074314 A1).
Re claim 1: Johnson et al. teaches a speaker assembly (figures 1, 6a) comprising:
an inner housing (102) forming a central chamber, the inner housing including outer shell attachment structure (126); and an outer shell (104) including:
a primary enclosure (central section of 104) at least partially enclosing the inner housing, the primary enclosure including inner housing attachment structure (dimples or indentations, paragraph [0040]) for securing the outer shell to the inner housing via the outer shell attachment structure of the inner housing; 
an upper section engaging the primary enclosure (such as a light ring (120); 
and a lower cap (140) configured to be attached to the primary enclosure, and at least partially enclosing the central chamber of the inner housing;

Re claim 12:  Johnson et al. teaches a speaker assembly (figures 1, 6a) comprising:
an inner housing (102) forming a central chamber, the inner housing including outer shell attachment structure (126); and an outer shell (104) including:

a lower cap (140) configured to be attached to the primary enclosure, and at least partially enclosing the central chamber of the inner housing;
an input circuit for receiving audio signals from an audio source (wireless transceiver, paragraph [0025]); and 
a speaker (300, 404) positioned in the central chamber of the inner housing and coupled with the input circuit for generating soundwaves and projecting the soundwaves through sound openings (612), the primary enclosure being at least partially press-fit onto the inner housing (provided by the force needed to overcome the resistance between the protrusions and indentations when putting the outer shell on the inner housing, the outer shell being interchangeable other outer shells having different shapes than the outer shell of the speaker assembly (see discussion in paragraph [0048]). In Johnson et al. there is an additional diffuser used to channel sound from the speaker(s) to openings on the side of the arrangement (see figure 6A, therefor does not teach that the lower cap includes a sound opening allowing sound waves to exit.  Kristjansson et al. teaches in a similar speaker assembly that it is known to include a lower cap (1252) that includes at least one sound opening for exiting soundwaves (see figure 12 along with paragraph [0117]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the speaker arrangement of Johnson et al. from having sound openings in a side wall to having sound openings in 
Re claim 20:  Johnson et al. teaches a speaker assembly (figures 1, 6a) comprising:
an inner housing (102) forming a central chamber and an outer shell (104), the inner housing including outer shell attachment structure (126) and press-fit surface (surface or 126 that interacts with (dimples or indentations, paragraph [0040]) by the force needed to overcome the resistance between the protrusions and indentations when putting the outer shell on the inner housing; and an outer shell (104) including:
a primary enclosure (central section of 104) at least partially enclosing the inner housing, the primary enclosure including inner housing attachment structure (dimples or indentations, paragraph [0040]) for securing the outer shell to the inner housing via the outer shell attachment structure of the inner housing; 
and a lower cap (140) configured to be attached to the primary enclosure, and at least partially enclosing the central chamber of the inner housing;
an input circuit for receiving audio signals from an audio source (wireless transceiver, paragraph [0025]); and a speaker (300, 404) positioned in the central chamber of the inner housing and coupled with the input circuit for generating soundwaves and projecting the soundwaves through sound openings (612), the outer shell being interchangeable other outer shells having different shapes than the outer shell of the speaker assembly (see discussion in paragraph [0048]).  In Johnson et al. there is an additional diffuser used to channel sound from the speaker(s) to openings on the side of 
Re claims 2 and 13: see discussion in paragraph [0020] of Johnson et al. in which the inner housing and outer shell are aligned due to the protrusions and indentations.
Re claims 3 and 14: Note discussion in Johnson et al., paragraph [0028] for the use of a power cord and the use of a cord attachment structure (power plug (416) located in the central chamber as claimed.  
Re claims 9 and 19: see figure 7C of Johnson et al. teaching that the lower cap can be attached at least partially through the use of grooves (not labelled) on the primary enclosure  
Re claim 10: see figure 1 of Johnson et al. teaches that the primary enclosure (104) is cylindrical  
Re claim 11: 
Claims 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2021/0219047 A1) in view of Kristjansson et al. (US 2021/0074314 A1) as applied to claims 1-3, 9-14 and 19-20  above, and further in view of Hana (US 2021/0219036 A1
Re claims 8 and 18: The teaching of Johnson et al. (US 2021/0219047 A1) in view of Kristjansson et al. (US 2021/0074314 A1) is discussed above and incorporated herewith.  This combination however does not teach that the inner housing is frustoconical as set forth in claims 8 and 18.  Hanna et al. teaches in a similar environment of speaker assemblies to include frustoconical shaped inner housings (figure 6D) which can be used with a variety of different shaped outer shells.  It would have been obvious to one or ordinary skill in the art before the filing of the invention to modify the inner housing as taught Johnson et al. in the arrangement of Johnson et al. in view of Kristjansson et al. as applied to a form of a frustoconical shape as taught by Hanna et al. to predictably provide an alternatively shaped housing that could be used for providing sounds. Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 15:  The teaching of Johnson et al. (US 2021/0219047 A1) in view of Kristjansson et al. (US 2021/0074314 A1) is discussed above and incorporated herewith.  This combination however does not teach that the primary enclosure is tapered as set forth in claim 15.  Johnson et al. does teach that the primary enclosure can include different shapes than illustrated (paragraph [0048], to provide the appearance desired.   Hanna et al. teaches in a similar environment of speaker assemblies that outer enclosures can have a tapered shape (figure 6D, paragraph .   
Allowable Subject Matter
Claims 4-7, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed speaker assembly that includes the combination of features as set forth in claim 1 that additionally includes a plurality or ribs on the upper section that are used form an acoustic channel as set forth in claim 4 is neither taught by nor an obvious variation of the art of record. The claimed speaker assembly that includes the combination of features as set forth in claim 1 that additionally includes a plurality or ribs on the upper section that are used in conjunction with rib grooves to annularly align the upper section with the primary enclosure as set forth in claim 5 is neither taught by nor an obvious variation of the art of record.  The claimed speaker assembly that includes the combination of features as set forth in claim 1 that additionally includes a hanging assembly and anchor attachment structure as set forth in claim 6 is neither taught by nor an obvious variation of the art of record. The claimed speaker assembly that includes the combination of features as set forth in claim 12 that additionally includes a .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        7/20/21